                                     Case 3:17-cv-03301-EMC Document 108 Filed 01/22/19 Page 1 of 4



                                C. Brandon Wisoff (State Bar No. 121930)      DONALD B. VERRILLI, JR. (pro hac vice)
                              1 bwisoff@fbm.com                               donald.verrilli@mto.com
                                Deepak Gupta (State Bar No. 226991)           CHAD GOLDER (pro hac vice)
                              2 dgupta@fbm.com                                chad.golder@mto.com
                                Jeffrey G. Lau (State Bar No. 281629)         MUNGER, TOLLES & OLSON LLP
                              3 jlau@fbm.com                                  1155 F Street, NW
                                Rebecca H. Stephens (State Bar No. 299234)    Washington, D.C. 20004
                              4 rstephens@fbm.com                             Telephone:     (202) 220-1100
                                Farella Braun + Martel LLP                    Facsimile:     (202) 220-2300
                              5 235 Montgomery Street, 17th Floor
                                San Francisco, California 94104               JONATHAN H. BLAVIN (SBN 230269)
                              6 Telephone: (415) 954-4400                     jonathan.blavin@mto.com
                                Facsimile: (415) 954-4480                     ROSEMARIE T. RING (SBN 220769)
                              7                                               rose.ring@mto.com
                                                                              NICHOLAS D. FRAM (SBN 288293)
                              8 Attorneys for Plaintiff hiQ Labs, Inc.        nicholas.fram@mto.com
                                                                              ELIA HERRERA (SBN 293278)
                              9                                               elia.herrera@mto.com
                                                                              MUNGER, TOLLES & OLSON LLP
                           10                                                 560 Mission Street, 27th Floor
                                                                              San Francisco, California 94105
                           11                                                 Telephone:     (415) 512-4000
                                                                              Facsimile:    (415) 512-4077
                           12
                                                                              Attorneys for Defendant LinkedIn
                           13                                                 Corporation
                           14

                           15                                  UNITED STATES DISTRICT COURT
                           16                                 NORTHERN DISTRICT OF CALIFORNIA
                           17

                           18 hiQ Labs, Inc.,                                 Case No. 3:17-cv-03301-EMC
                           19                    Plaintiff,                   STIPULATION AND [PROPOSED]
                                                                              ORDER CONTINUING INITIAL CASE
                           20             vs.                                 MANAGEMENT CONFERENCE
                           21 LinkedIn Corp.,                                 The Hon. Edward M. Chen
                           22                    Defendant.                   Trial Date: TBD
                           23

                           24

                           25

                           26

                           27

                           28 STIPULATION AND PROPOSED ORDER                                                     34556\10339610.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
                                   3:17-cv-03301-EMC
         (415) 954-4400
                                     Case 3:17-cv-03301-EMC Document 108 Filed 01/22/19 Page 2 of 4




                              1          WHEREAS, on June 7, 2017, hiQ Labs, Inc. (“hiQ”) filed the complaint in this action

                              2 against LinkedIn Corporation (“LinkedIn,” and collectively with hiQ, the “Parties”) (Dkt. 1);

                              3          WHEREAS, on August 14, 2017, the Court granted hiQ’s motion for a preliminary

                              4 injunction (Dkt. 63);

                              5          WHEREAS, on September 5, 2017, LinkedIn filed a notice of appeal from the order

                              6 granting hiQ a preliminary injunction (Dkt. 72);

                              7          WHEREAS, on October 12, 2017, pursuant to stipulation, the Court stayed all proceedings

                              8 in this Court until 30 days after LinkedIn’s appeal is resolved (Dkt. 80, the “Stay Order”);
                              9          WHEREAS, the Stay Order provides that, within 10 days of the Ninth Circuit issuing a

                           10 mandate or if the appeal is resolved in any way other than a way that results in the issuance of a

                           11 mandate (e.g. settlement, withdrawal, or dismissal), the parties shall meet and confer and inform

                           12 the Court of their plans regarding the best way to proceed, and shall jointly request a case

                           13 management conference (Dkt. 80);

                           14            WHEREAS, the Parties briefed LinkedIn’s appeal, and participated in oral argument

                           15 before the Ninth Circuit on March 15, 2018;

                           16            WHEREAS, a Case Management Conference in the above-captioned matter is currently

                           17 scheduled for February 7, 2019 at 9:30 a.m. (Dkt. 106);

                           18            WHEREAS, the Ninth Circuit has not yet ruled on LinkedIn’s appeal;

                           19            THEREFORE, for good cause, it is hereby stipulated and agreed:

                           20               1. That the February 7, 2019 Case Management Conference is continued until May 2,

                           21                   2019 at 9:30 a.m. Should the Ninth Circuit resolve LinkedIn’s appeal prior to that

                           22                   date, the Parties shall meet and confer and inform the Court of their plans regarding

                           23                   the best way to proceed, as set out in the Stay Order (Dkt. 80).

                           24               2. Nothing in this stipulation is intended to displace any provisions of the Stay Order

                           25                   (Dkt. 80).

                           26

                           27 IT IS SO STIPULATED.

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   STIPULATION AND PROPOSED ORDER                  2                                     34556\10339610.1
                                   3:17-cv-03301-EMC
                                     Case 3:17-cv-03301-EMC Document 108 Filed 01/22/19 Page 3 of 4




                              1 Dated: January 22, 2019                            FARELLA BRAUN + MARTEL LLP
                              2
                                                                                   By:      /s/ C. Brandon Wisoff
                              3                                                          C. Brandon Wisoff (SBN 121930)
                                                                                         bwisoff@fbm.com
                              4                                                          Deepak Gupta (SBN 226991)
                                                                                         dgupta@fbm.com
                              5                                                          Rebecca H. Stephens (SBN 299234)
                                                                                         rstephens@fbm.com
                              6                                                          Farella Braun + Martel LLP
                                                                                         235 Montgomery Street
                              7                                                          San Francisco, California 94104
                                                                                         Telephone: (415) 954-4400
                              8                                                          Fax: (415) 954-4480
                              9                                                          Attorneys for Plaintiff hiQ Labs, Inc.
                           10

                           11
                                   Dated: January 22, 2019                         MUNGER, TOLLES & OLSON LLP
                           12

                           13                                                      By:      /s/ Jonathan H. Blavin
                                                                                         Jonathan H. Blavin (SBN 230269)
                           14                                                            jonathan.blavin@mto.com
                                                                                         Rosemarie T. Ring (SBN 220769)
                           15                                                            Rose.ring@mto.com
                                                                                         Nicholas K. Fram (SBN 288293)
                           16                                                            nicholas.fram@mto.com
                                                                                         Elia Herrera (SBN 293278)
                           17                                                            elia.herrera@mto.com

                           18                                                            MUNGER, TOLLES & OLSON LLP
                                                                                         560 Mission Street, 27th Floor
                           19                                                            San Francisco, California 94105-2907
                                                                                         Telephone:(415) 512-4000
                           20                                                            Facsimile: (415) 512-4077

                           21                                                            Attorneys for Defendant LinkedIn Corp.

                           22
                                                             N.D. Cal. Civil Local Rule 5-1 Attestation
                           23

                           24             I, C. Brandon Wisoff, am the ECF user whose credentials were utilized in the electronic

                           25 filing of this document. In accordance with N.D. Cal. Civil Local Rule 5-1, I hereby attest that

                           26 Jonathan H. Blavin concurred in the filing of this document.

                           27                                                  /s/ C. Brandon Wisoff
                                                                               C. Brandon Wisoff
                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   STIPULATION AND PROPOSED ORDER                  3                                      34556\10339610.1
                                   3:17-cv-03301-EMC
                                     Case 3:17-cv-03301-EMC Document 108 Filed 01/22/19 Page 4 of 4




                              1                                     [PROPOSED] ORDER

                              2          Pursuant to Stipulation, it is SO ORDERED.

                              3

                              4 Date:
                                                                                The Hon. Edward M. Chen
                              5

                              6

                              7

                              8
                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   STIPULATION AND PROPOSED ORDER               4                         34556\10339610.1
                                   3:17-cv-03301-EMC
